PER CURIAM.
The return in this case states that judgment was rendered by “Hon. George F. Roesch, Justice”; that notice of settlement of the case on appeal is returnable before Judge Hoffman. What purports to be the transcript of the minutes of the trial shows that the trial was had before Judge Hoffman, and the return appears to be indorsed by Judge Roesch with his initials. It is apparent that there has been no settlement of the case on appeal, or indorsement of the return, as required by section 318 of the Municipal Court act (Laws 1902, p. 1581, c. 580), and nothing is legally presented to this court for review.
The appellant may take such steps as he may be advised to insure the presentation of a proper return, and meanwhile the appeal will be stricken from the calendar.